DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 12/04/2020, and
 
The amendments filed on 12/04/2020 have been entered.
The claims amendments in conjunction with the applicant’s remarks/arguments filed on 12/04/2020 overcome the objections and the USC 103 rejections previously set forth in the Office Action mailed on 09/04/2020.

Allowable Subject Matter
Above Claims 1-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Hunter et. al. (US 20130282438 A1),
Ingale et. al. (US 20160150350 A1), 
Gollu (US 20170185956 A1), and
Gutierrez (US 20140173439 A1).

proximity indication to quickly and easily inform a user of the power and proximity status of the registered tag, where the tag visually illustrating objects on a mobile phone graphical interface and their settings of proximity indicator and alarm indicator, screen may display the icon of the tag in the middle of the screen and a pulsating circle around the icon, as the tag becomes closer, the circle grows, the color saturation increases.
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses the all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses providing device data from a device to cloud service via a first device, causing the cloud service to create a virtual object representation of the device such that the virtual object to control the device in response to a modification of the virtual object, where the virtual object associated with the device state that is adjustable by the cloud service or a mobile computing device modifying the virtual object, and in response to detecting a migration condition, disconnect the device from a first device and establish a connection of the device with a second device such that the device data is provided to the cloud service via the second device, to cause the cloud service to modify the virtual device object for the device to adjust the device state of the device by modifying the virtual device object for the device. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497